DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	Claims 21-28, 32-34, and 40 (Invention I) is drawn to classifying the first rock type present at the rock body surface based on the assessment of the further spectral ratio and diagnostic criterion and generating rock type classifying data for the rock body based on the classifying that includes determining a first spectral ratio between two wavelength bands of the spectral data, assessing from the first spectral ratio whether the measurement indicates an absorption feature predetermined to be derived from angle of reflectance, if the measurement is not derived from angle of reflectance, determine a further spectral ratio between two further wavelength bands of the spectral data.
Claims 29-31 and 35-39 (Invention II) is drawn to generating rock type classifying data for the rock body  that includes determining, by the processing system, for differing spectra within the multiple spectra a plurality of spectral ratios as indicators of differing rock types, the spectral ratios being derived from a comparison of the spectral data at different specific wavelength bands associated with diagnostic absorption features of the differing rock types, said comparison comprising dividing a sum of reflectance in a first wavelength band by a sum of reflectance in a second wavelength band.
The inventions are distinct, each from the other because of the following underlined features as indicated above.
combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination (Invention I) as claimed does not require the particulars of the subcombination (Invention II) as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the limitations of Claims 21-29, 32-34, and 40 (Combination, Invention I), contrary to the limitations of Claims 29-31 and 35-39 (Subcombination, Invention II) reciting particulates of a spectral ratio determination and being a utility by itself, can have many other uses with regards to the spectral ratio.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
the inventions have acquired a separate status in the art in view of their different classification;
the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
the prior art applicable to one invention would not likely be applicable to another invention:
the inventions are likely to raise non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.

During a telephone conversation with William Jaffe on 10/11/2019 and 10/17/2019, a provisional election was made without traverse to prosecute the Invention I (Claims 21-29, 32-34, and 40).  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 29-31 and 35-39 (Invention II) are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
Claims 21-29, 32-34, and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regards to Claim 21, the limitations “assessing from the first spectral ratio whether the measurement indicates an absorption feature predetermined to be derived 

With regards to Claim 22, the limitation “distinguishing, by the processing system, spectra within the multiple spectra that have absorption features predetermined to be derived from angle of reflectance” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

With regards to Claim 24, the limitation “the mobile vehicle is autonomously controlled for removal of the material from the rock body in real-time based on the rock type identifications” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regards to Claim 32, the limitation “distinguishing, by the processing system, spectra within the multiple spectra that have absorption features predetermined to be derived from angle of reflectance, identifying, by the processing system, whether a first rock type is present at regions of the rock body surface based on spectral ratios 

With regards to Claim 34, the limitation “the first mining equipment and the second mining equipment comprise the same mining system” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

With regards to Claim 40, the limitation “assessing, by the processor, from the first spectral ratio whether the measurement indicates an absorption feature predetermined to be derived from angle of reflectance, if the measurement is not derived from angle of reflectance, determining, by the processor, a further spectral ratio between two further wavelength bands of the spectral data” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim Rejections - 35 USC § 112
Claims 21-29, 32-34, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
With regards to Claim 21, the limitation “assessing from the first spectral ratio whether the measurement indicates an absorption feature predetermined to be derived from angle of reflectance” is indefinite as it is unclear what would be the patentable boundaries of the feature “derived from angle of reflectance”.
As understood by one with an ordinary skill in the art, the absorption features are always associated with and derived from angle of reflectance, as for example, can be seen from prior art of record such as Rawhani (Figures 1-6), Hidekazu Shimomura (US 2002/0126362, [0013]), or Dwight D. Egbert et al., “Effect of Angles on Reflectivity”, University of Kansas, Lawrence, Kan., 1972, pp. 556-564, https://www.asprs.org/wp-content/uploads/pers/1972journal/jun/1972_jun_556-564.pdf.   
Similar issue exists in Claims 22, 32, and 40.
For the purpose of a compact prosecution, and based on the above discussions, the Examiner assumes that the (measured) absorption features are always derived from some angle of reflectance. Under such assumption, it is not possible to address the conditional claim limitation of independent Claim 21, Claim 40 (“whether the measurement indicates an absorption feature predetermined to be derived from angle of reflectance, if the measurement is not derived from angle of reflectance …”), and Claim 32 (“whether a first rock type is present at regions of the rock body surface based on spectral ratios determined not to be derived from angle of reflectance”) as well as their dependent claims.  In the above independent claims 21 and 40, the Examiner 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21, 22, and 40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Alexander F.H. Goetz et al. (US 4345840), hereinafter ‘Goetz’ in view of Suha Rawhani (GB 2298711), hereinafter ‘Rawhani’, in further view of Daniel S. Kimes et al. “Learning Class Descriptions from a Data Base of Spectral Reflectance with Multiple View Angles”, IEEE TRANSACTIONS ON GEOSCIENCE AND REMOTE SENSING, VOL. 30, NO. 2, MARCH 1992, pp. 315-325, hereinafter ‘Kimes’ (submitted in the IDS dated 8/3/2012 by the Applicants with a parent application 13/577233, now abandoned).
Claim 21, Goetz discloses a system, comprising: a camera system comprising a spectral sensor that generates spectral data at a plurality of discrete and narrow bands when scanning a surface region of the rock body (Radiometer, Fig.1; A hand-held instrument is provided to compare information from selected infrared and visible bands, Abstract; apparatus for ratioing narrow bands, Col.1, Lines 17-19; identification of the presence of a particular mineral on the basis of known spectral characteristics of the mineral, Col.3, Lines 13-15; Fig.6; Table in Col.5); a memory to store the spectral data generated by the spectral sensor of the camera system (continuous digital readout of the ratio for display or recording, Col.3, Lines 56-59; present invention provides instantaneous, real-time data processing for the reflected radiation intensity of one or more pairs of channels in narrow bands, Col.8, Lines 56-60, i.e. implying a memory storage inherent to the above data processing, emphasis added); a processing system to access the spectral data in the memory, as discussed above, wherein the processor is configured to produce rock type classifying data for the rock body by (a number of materials can be identified, Col.6, Lines 35-36): determining a first spectral ratio between two wavelength bands of the spectral data (ratio of the two prominent spectral peaks, Col.1, Lines 19-20; ratio values from the two optical trains each of which includes a separate filter for selection of the narrow spectral bands to be ratioed for identification of the presence of a particular mineral on the basis of known spectral characteristics of the mineral, Col.3, Lines 11-15), determine a further spectral ratio between two further wavelength bands of the spectral data (the present invention monitors at least two selected and different narrow bands continually, and provides an instantaneous ratioing of the intensities of the two channels with instantaneous digital 

Rawhani discloses assessing whether the measurement indicates an absorption feature (Figs. 1-5; determining which of those rocks display significant absorption of radiation in the range 1850nm to 2450nm, and, more specifically at about 2305 to 2325 nm, typically 2316 nm, and again at about 2380 to 2400 nm, typically 2390 nm, p.3, item c)) predetermined to be derived from data of reflectance (scanning the rocks to measure values of spectral reflectance over their surfaces at a plurality of different wavelengths in the short-wave infrared region of the electromagnetic spectrum, p.3, item b, i.e. the reflectance data would indicate the absorption features derived from these data as shown in Figs. 1-6, emphasis added); and a mining system for removing material from a rock body configured to: receive the rock type classifying data from the processing system, and remove material from the rock body according to the rock type classifying data (The invention further extends to an apparatus which is adapted to carry out the aforementioned method, p.3; separating the rocks to retain those rocks displaying significant radiation absorption in the said range, p.3item d); analyzing which of those rocks display significant radiation absorption in the range 1850nm to 2450nm, and, more specifically at about 2305 to 2325 nm, typically 2316 nm, and again at about 2380 
Rawhani also discloses scanning a surface of a rock body ((a) conveyance means adapted to convey particulate rock through a scanning zone; b) scanning and detection or discrimination means adapted to scan the rocks individually as they pass through the scanning zone and to detect values of spectral reflectance over their surfaces at a plurality of wavelengths in the short-wave infrared region of the electromagnetic spectrum, p.3).
Kimes discloses spectra within the multiple spectra that have absorption features to be derived from angle of reflectance (directional reflectance data (factor) (Abstract; Fig.1; p.321 [02]).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Goetz in view of Rawhani and Kimes to analyze spectral data at different specific wavelength bands associated with diagnostic absorption features of the differing rock types (Rawhani, Figs. 1-6), determine whether the measurement indicates an absorption feature predetermined to be derived from angle of reflectance, as also discussed in Rawhani, to be able to classify one or more rock types present at the rock body surface based on one or more spectral ratios (Goetz) determined not to be derived from an angle of reflectance due to an inherent difficulty of relying on multiple (angular) directionality relationships associated with reflectance data (Miles, Abstract), and instead, rely on absorption data in classifying rock material (Rawhani), while using a mining system as known in the art (the sorting system can be of any 

With regards to Claim 22, Goetz discloses a method, comprising: producing, by a processing system, rock type classifying data for the rock body (instantaneous rock identification, Col.2, Line 66) by: scanning a surface of a rock body with a spectral sensor to obtain spectral data from the rock body surface (Radiometer, Fig.1; Col.9, Lines 14-20), said data comprising multiple spectra (each band reflected from a particular material, Col.9, Lines 18-20) obtained from scanned regions of the rock body surface (another set of spectral characteristics, Col.5, Lines 23-24), determining, by the processing system, for differing spectra within the multiple spectra a plurality of spectral ratios as indicators of differing rock types (ratio of the two prominent spectral peaks, Col.1, Lines 19-20), the spectral ratios being derived from a comparison of the spectral data at different specific wavelength bands (ratio values from the two optical trains each of which includes a separate filter for selection of the narrow spectral bands to be ratioed for identification of the presence of a particular mineral on the basis of known spectral characteristics of the mineral, Col.3, Lines 11-15), said comparison comprising dividing a sum of reflectance in a first wavelength band by a sum of reflectance in a second wavelength band (perform ratioing via a dividing circuit, Abstract; ratioing narrow bands selected to provide positive identification of reflecting materials by at least one ratio of the two prominent spectral peaks characterizing the material, Col.1, Lines 
However, Goetz does not necessarily disclose different specific wavelength bands associated with diagnostic absorption features of the differing rock types, distinguishing, by the processing system, spectra within the multiple spectra that have absorption features predetermined to be derived from angle of reflectance, and classifying, by the processing system, one or more rock types present at the rock body surface based on one or more spectral ratios determined not to be derived from angle of reflectance, and controlling mining equipment by removing, by the mining equipment, material from the rock body according to the rock type classifying data. 
Rawhani discloses different specific wavelength bands associated with diagnostic absorption features of the differing rock types (Figs. 1-5), distinguishing, by the processing system, spectra within the multiple spectra that have absorption features (determining which of those rocks display significant absorption of radiation in the range 1850nm to 2450nm, and, more specifically at about 2305 to 2325 nm, typically 2316 nm, and again at about 2380 to 2400 nm, typically 2390 nm, p.3, item c)) predetermined to be derived from data of reflectance (scanning the rocks to measure values of spectral the reflectance data would indicate the absorption features derived from these data as shown in Figs. 1-6, emphasis added); and classifying, by the processing system, one or more rock types present at the rock body surface based on one or more spectral ratios determined not to be derived from data of reflectance, and controlling mining equipment via removing, by the mining equipment, material from the rock body according to the rock type classifying data (The invention further extends to an apparatus which is adapted to carry out the aforementioned method, p.3; separating the rocks to retain those rocks displaying significant radiation absorption in the said range, p.3item d); analyzing which of those rocks display significant radiation absorption in the range 1850nm to 2450nm, and, more specifically at about 2305 to 2325 nm, typically 2316 nm, and again at about 2380 to 2400 nm, typically 2390 nm; and d) separation means for separating the rocks into retained and discarded fractions; the retained fraction being those rocks that have displayed the significant absorption in the said range, p.4, c) and d)).  
Rawhani also discloses scanning a surface of a rock body ((a) conveyance means adapted to convey particulate rock through a scanning zone; b) scanning and detection or discrimination means adapted to scan the rocks individually as they pass through the scanning zone and to detect values of spectral reflectance over their surfaces at a plurality of wavelengths in the short-wave infrared region of the electromagnetic spectrum, p.3).

At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Goetz in view of Rawhani and Kimes to analyze spectral data at different specific wavelength bands associated with diagnostic absorption features of the differing rock types (Rawhani, Figs. 1-6), distinguish, by the processing system, spectra within the multiple spectra that have absorption features predetermined to be derived from angle of reflectance, as also discussed in Rawhani, to be able to identify one or more rock types present at said regions of the the rock body surface based on one or more spectral ratios (Goetz) determined not to be derived from an angle of reflectance due to an inherent difficulty of relying on multiple (angular) directionality relationships associated with reflectance data (Miles, Abstract), and instead, rely on absorption data in classifying rock material (Rawhani), while using a mining system as known in the art (the sorting system can be of any suitable construction, Rawhani, p.7) for removing material from a rock body based on the rock type identification generated by the processing system to significantly improve the technological process (To separate waste rock from potentially valuable rock or rock possibly containing valuable minerals, Rawhani, Abstract).  

With regards to Claim 40, Goetz in view of Rawhani and Kimes discloses the claimed limitations as discussed in Claim 21.
.

Claims 23, 24, 33, and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goetz in view of Rawhani and Kimes, and in further view of Robert H. King et al. (US 5310248), hereinafter ‘King’.
With regards to Claim 23, Goetz in view of Rawhani and Kimes discloses the claimed invention as modified and applied in Claim 22.
In addition, Goetz discloses a camera system comprising a spectral sensor (radiometer, Fig.1) and identifying rock in real time (real time identification of minerals is made possible, Col.5, Lines 55-56)
However, Goetz does not necessarily disclose the camera system is coupled with a mobile vehicle, the mobile vehicle comprising a transmitter for transmitting measurement data produced by the camera system to a receiver of the processing system, and wherein the processing system configures the mining equipment for removal of the material from the rock body in real-time based on the rock type identifications.
King discloses that the camera system (104, Fig.1) is coupled with a mobile vehicle (110, Fig.1), the mobile vehicle comprising a transmitter for transmitting measurement data produced by the camera system to a receiver of the processing system (The output signals from video camera 104 can be directly transmitted (implies a transmitter, emphasis added) to frame grabber 105 via direct cable link as is illustrated 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Goetz in view of Rawhani and Kimes, and in further view of King to use a mobile vehicle equipped with the camera system, the mobile vehicle comprising a transmitter for transmitting measurement data produced by the camera system to a receiver of the processing system, as known in the art wherein the processing system configures the mining equipment for removal of the material from the rock body in real-time based on the rock type identifications to accomplish dynamically identify (identification of) minerals in an operational mine environment (King, Col.5, Lines 44-46).

With regards to Claim 24, Goetz in view of Rawhani and Kimes, and in further view of King discloses the claimed limitations as discussed in Claim 23.
In addition, King discloses that the mobile vehicle is autonomously controlled (This invention relates to automated mining systems and, in particular, to apparatus and a method for controlling the operation of a robot mining system to enable the robot .

Claims 33 and 34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goetz in view of Rawhani and Kimes, in further view of King, Adel, and further in view of Ken Furem (US 7574821), hereinafter ‘Furem’.
With regards to Claim 33, Goetz in view of Rawhani, Kimes, Adel, and in further view of King discloses the claimed limitations as discussed in Claims 32, 23, and 24.
However, Goetz does not necessarily disclose that the autonomous mobile vehicle is communicatively coupled with one or more of the first mining equipment and the second mining equipment.
Furem discloses that a mobile vehicle is communicatively coupled with one or more of the first mining equipment and the second mining equipment (vehicle 1450, Fig.1; Vehicle 1450 can be equipped with a wireless receiver and/or transceiver and be communicatively coupled to autonomous machines 1100, 1200, 1300 (Col.8, Lines 34-36).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Goetz in view of Rawhani, Kimes, King, and in further view of Furem to communicatively couple the mobile vehicle with one or more of the first mining equipment and the second mining equipment to coordinate/manage their operation such as discussed in King.

Claim 34, Goetz in view of Rawhani, Kimes, Adel, King, and in further view of Furem discloses the claimed limitations as discussed in Claims 32, 23, 24, and 33.
However, Goetz does not necessarily disclose wherein the first mining equipment and the second mining equipment comprise the same mining system.
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Goetz in view of Rawhani, Kimes, King, and in further view of Furem that the first mining equipment and the second mining equipment would comprise the same mining system if a capacity of such system would be sufficient to address a work load such as a machine/mining system 110 (King) or 7100 (Furem).

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goetz in view of Rawhani and Kimes, and in further view of Robert Rex Rice et al. (US 2011/0290026), hereinafter ‘Rice’.
Goetz in view of Rawhani and Kimes discloses the claimed invention as modified and applied in Claim 29.
Goetz also discloses a natural light elimination (reflected solar radiation, Col.4, Lines 56-57).
However, Goetz does not necessarily disclose that the spectral ratios are determined from spectral data at wavelength bands which are not affected by atmospheric absorption under natural light illumination.
Rice discloses scanning while avoiding bands corresponding to atmospheric absorption [0117].
.

Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goetz in view of Rawhani and Kimes, and in further view of Gregory T. Adel et al. (US 5396260), hereinafter ‘Adel’.
Goetz in view of Rawhani and Kimes discloses the claimed invention as modified and applied in Claim 22.
However, Goetz does not necessarily disclose that the rock body is a mineable rock body in a mine and the method is used to make ore grade assessments of the rock body for mining.
Adel discloses scanning a mineable rock body to make ore grade assessment at the bench face (FIGS. 2a and 2b are schematic drawings of a bench top system for analyzing the mineral content in an ore sample and a sample chamber for the bench top system, Col.2, Lines 63-65).
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Goetz in view of Rawhani and Kimes, and in further view of Adel to analyze grade of ore (mineral content) of the mineable rock body in a mine to make ore-content mining decisions in the field (at the bench face) based on the entire rock .

Claims 27 and 28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goetz in view of Rawhani and Kimes, and in further view of Juan Nieto et al. (US 2009/0256412), hereinafter ‘Nieto’.
Goetz in view of Rawhani and Kimes discloses the claimed invention as modified and applied in Claim 22.
However, Goetz does not necessarily disclose the spectral sensor of the camera system comprises a non-hyperspectral multispectral sensor, and wherein spectra scanned by the non-hyperspectral multispectral sensor include spectra in the Visible Near Infrared Range (VNIR) (Claim 28) or the spectral sensor of the camera system comprises a non-hyperspectral multispectral sensor, and wherein spectra scanned by the non-hyperspectral multispectral sensor include spectra in the Short Wave Infrared Range (SWIR) (Claim 29).
Nieto discloses the spectral sensor of the camera system comprises a non-hyperspectral multispectral sensor, and wherein spectra scanned by the non-hyperspectral multispectral sensor include spectra in the Short Wave Infrared Range (SWIR) or Visible Near Infrared Range (VNIR) [0071]. 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Goetz in view of Rawhani and Kimes, and in further view of Nieto to use spectral sensors of the camera system that comprise a non-hyperspectral multispectral sensor, and wherein spectra scanned by the non-hyperspectral .

Claim 32 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goetz in view of Rawhani and Kimes, in further view of Adel, and in further view of King.
Goetz in view of Rawhani and Kimes discloses the claimed limitations as discussed above with regards to the rejected in Claim 21.
However, Goetz does not necessarily disclose scanning a mine bench face, removing, by a first mining equipment, material from the bench; and transporting, by the second mining equipment, removed material for processing in accordance with the rock type classifying data.
Adel discloses scanning a mineable rock body to make ore grade assessment at the bench face (FIGS. 2a and 2b are schematic drawings of a bench top system for analyzing the mineral content in an ore sample and a sample chamber for the bench top system, Col.2, Lines 63-65).
King discloses a first mining equipment (machines 1100, 1200, 1300, Fig.1) and a second mining equipment (haulage machine 1400, Fig.1).
 At the time of the invention, it would have been obvious to a person of ordinary skill in the art to modify Goetz in view of Rawhani and Kimes, in further view of Ade and King to first determine a presence of material of interest at the bench site, similarly to the analysis performed at the bench face in Adel, remove it by the first mining equipment (King) and then transport the material out of the bench site by a second .  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thorgeir Helgason et al. (US 2008/0192987) disclose automatic classification of mineral rock using reflection measurements.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2857